DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-13, and 14-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-13, and 14-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it’s not clear what’s intended by “first coil patterns” and “second coil patterns” in lines 8-9, and 10, respectively. For examination purpose, “first coil patterns” is interpreted as --first coil pattern-- and “second coil patterns” is interpreted as --second coil pattern--.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1, 3, 7, 12, and 19-25 are rejected under 35 U.S.C. 103 as being unpatentable over Ohkubo et al. (U.S. PG. Pub. No. 2016/0351316 A1) in view of Itoh et al. (U.S. PG. Pub. No. 2015/0380152 A1).
With respect to claim 1, Ohkubo et al., hereinafter referred to as “Ohkubo,” teaches a coil component 1 (FIGs. 1-6) comprising: 
a magnetic body 10; and 
a coil portion (combination of elements 11, 13, 18, and 40) embedded in the magnetic body, 
wherein the coil portion includes: 
an internal insulating layer 11; 

a first insulating wall (upper or lower wall 18 between coil turns) disposed between turns of the first coil patterns; 
a second insulating wall (the other of upper or lower wall 18 between coil turns) disposed between turns of the second coil patterns; 
a first external insulating layer (upper or lower layer 40 and outermost and innermost wall 18) covering the first insulating wall and the first coil pattern; 
a second external insulating layer (the other of upper or lower layer 40 and outermost and innermost wall 18) covering the second insulating wall and the second coil pattern; and 
a connection portion (via connection, not expressly shown, para. [0041])  disposed in the internal insulating layer to connect the first coil pattern and the second coil pattern to each other, and 
wherein the first insulating wall includes: 
a first protrusion (H-h, Fig. 5) protruding from an upper surface of the first coil pattern and extending in the first external insulating layer (see Fig. 6) (paras. [0037], [0041], [0046], and [0050]). Ohkubo does not expressly teach 
a second protrusion protruding from a lower surface of the first coil pattern, opposing the upper surface, and extending in the internal insulating layer.
	Itoh et al., hereinafter referred to as “Itoh,” teaches a coil component 1 (FIG. 2), wherein
the first insulating wall 16 includes:
a second protrusion (protrusion in recessed groove 20 on insulating layer 10) protruding from a lower surface of the first coil pattern, opposing the upper surface, and extending in the internal insulating layer 10 (para. [0040]). 

With respect to claim 3, Ohkubo in view of Itoh teaches the coil component of claim 1, wherein each of the first and second coil patterns is an electroplating layer (Itoh, para. [0038]). Furthermore, The process limitations “electroplating” in claim 3 does not carry weight in a claim drawn to structure. In re Thorpe, 277 USPQ 964 (Fed. Cir. 1985).
With respect to claim 7, Ohkubo in view of Itoh teaches the coil component of claim 1, wherein the magnetic body includes a core (core at opening 12) penetrating through the coil portion (Ohkubo, para. [0036]).
With respect to claim 12, Ohkubo in view of Itoh teaches the coil component of claim 1, 
wherein a surface of the first coil pattern facing the first external insulating layer is flat (portion of upper surface is flat), and
the flat surface of the first coil pattern, facing the first external insulating layer, extends from side surfaces of the first coil pattern (Ohkubo, para. [0046]). The claim does not preclude round corner.
With respect to claims 19-21, Ohkubo the coil component of claim 1. Ohkubo does not expressly teach wherein no seed layer is disposed between the first coil pattern and the internal insulating layer, and between the second coil pattern and the internal insulating layer.
Itoh teaches a coil component 1 (FIG. 2), wherein no seed layer is disposed between the first coil pattern 11 and the internal insulating layer 10, and between the second coil pattern 12 and the internal insulating layer (para. [0038]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the no seed coil patterns as taught by Itoh to the coil component of Ohkubo to facilitate manufacturing.

With respect to claims 22-24, Ohkubo in view of Itoh teaches the coil component of claim 1, wherein the second insulating wall includes:
a third protrusion (H-h in Ohkubo) protruding from a lower surface of the second coil pattern and extending in the second external insulating layer; and
a fourth protrusion (protrusion in recessed groove 20 on insulating layer 10 in Itoh) protruding from an upper surface of the second coil pattern and extending in the internal insulating layer (Ohkubo, para. [0046]; Itoh, para. [0040]).
With respect to claim 25, Ohkubo in view of Itoh teaches the coil component of claim 1, wherein the first and second coil patterns are respectively disposed directly on the opposite surfaces of the internal insulating layer (Ohkubo, para. [0035]). 

8.	Claims 2, and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ohkubo in view of Itoh, as applied to claim 1 above, and further in view of Lyoo et al. (U.S. PG. Pub. No. 2016/0351321 A1).
With respect to claim 2, Ohkubo in view of Itoh teaches the coil component of claim 1. Ohkubo in view of Itoh does not expressly teach the connection portion includes a first conductive layer and a second conductive layer having a melting point lower than a melting point of the first conductive layer.
Lyoo et al., hereinafter referred to as “Lyoo,” teaches a coil component (e.g. FIG. 9M) comprising:
a connection portion 541-543 including a first conductive layer 541 and a second conductive layer 542 having a melting point lower than a melting point of the first conductive layer (paras.[0182] and [0183]). Tin (Sn) has lower melting point than copper (Cu). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the first and second conductive layers of the connection portion as taught 
With respect to claim 8, Ohkubo in view of Itoh and Lyoo teaches the coil component of claim 2, wherein the first conductive layer includes copper (Cu) (Lyoo, para. [0182]). 
With respect to claim 9, Ohkubo in view of Itoh teaches the coil component of claim 8, wherein the second conductive layer includes tin (Sn) (Lyoo, para. [0183]).
With respect to claim 10, Ohkubo in view of Itoh teaches the coil component of claim 2, wherein the second conductive layer includes tin (Sn) (Lyoo, para. [0183]). 
With respect to claim 11, Ohkubo in view of Itoh teaches the coil component of claim 2, wherein a width of the second conductive layer is greater than a width of the first conductive layer (Lyoo, paras. [0182] and [0183]).

9.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ohkubo in view of Itoh, as applied to claim 1 above, and further in view of Yang et al. (U.S. PG. Pub. No. 2017/0032882 A1).
With respect to claim 4, Ohkubo in view of Itoh teaches the coil component of claim 1. Ohkubo in view of Itoh does not expressly teach the internal insulating layer includes a photosensitive resin.
Yang teaches a coil component (e.g. FIGs. 7), wherein the internal insulating layer 230 includes a photosensitive resin (para. [0084]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the photosensitive resin internal insulating layer as taught by Yang to the coil component of Ohkubo in view of Itoh to facilitate manufacturing (para. [0084]).

s 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ohkubo in view of Itoh and Lyoo, as applied to claim 2 above, and further in view of Koelling (U.S. PG. Pub. No. 2016/0293451 A1).
With respect to claim 5, Ohkubo in view of Itoh and Lyoo teaches the coil component of claim 2. Ohkubo in view of Itoh and Lyoo does not expressly teach the connection portion further includes a first intermetallic compound layer formed between the first conductive layer and the second conductive layer.
Koelling teaches a coil component (e.g. Figure 4), wherein the connection portion further includes a first intermetallic compound layer 405 formed between the first conductive layer 406 and the second conductive layer 406 (para. [0037]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the first intermetallic compound layer as taught by Koelling to the coil component of Ohkubo in view of Itoh and Lyoo to facilitate manufacturing (para. [0011]).
With respect to claim 6, Ohkubo in view of Itoh, Lyoo, and Koelling teaches the coil component of claim 5, wherein the second conductive layer is disposed between the first conductive layer and one of the coil patterns, and 
the connection portion further includes a second intermetallic compound layer 543 (Lyoo) between the one of the coil patterns and the second conductive layer (Lyoo, para. [0188]). 

11.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ohkubo in view of Itoh, as applied to claim 1 above, and further in view of Yang et al. (U.S. PG. Pub. No. 2016/0012956 A1, hereinafter “Yang’956”).
With respect to claim 13, Ohkubo in view of Itoh teaches the coil component of claim 12. Ohkubo in view of Itoh does not expressly teach a surface roughness of the one surface of 
Yang’956 teaches a coil component (e.g., FIGs. 1 and 2), wherein a surface roughness 11 of the one surface of the insulating layer 30 is different from a surface roughness of the other surface of the insulating layer (para. [0036]). A person with ordinary skill in the art would know the different surface roughness could be applied to the wall to provide the required adhesion between the wall and the coil patterns. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the different surface roughness as claimed, as would have been obvious over Yang’956, to provide the required mechanical stability between the coil patterns and the wall to meet design requirements.


Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MANG TIN BIK LIAN/             Primary Examiner, Art Unit 2837